Reargument of this court’s order (157 AD2d 549) entered on January 18, 1990 and other relief denied in the entirety. Sua sponte, the memorandum decision accompanying the aforesaid order is withdrawn, and the following substituted therefor:
Judgment of the Supreme Court, New York County (Rose Rubin, J.), rendered April 16, 1987, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him to 2½ to 7½ years’ imprisonment, is unanimously affirmed.
The Rosario material in question herein, while not timely disclosed, was merely duplicative of information already provided to the defense at a time when it was fully available for cross-examination of the witness. Consequently, reversal of defendant’s conviction and remand for a new trial are not warranted under the circumstances applicable herein. Concur —Ross, J. P., Milonas, Wallach and Rubin, JJ.